TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00691-CV




                                 In re Mometrix Media, LLC




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of injunction, motion for sanctions, and motion for

emergency relief are denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: October 3, 2019